Title: David Hartley to the American Peace Commissioners, 29 August 1783
From: Hartley, David
To: American Peace Commissioners


          Gentlemen,
            Paris August 29. 1783.
          As the Day is now fixed for the signatures of the Definitive Treaties between Great Britain, France & Spain, I beg leave to inform your Excellencies that I am ready to sign the Definitive Treaty between Great Britain & the United States of America, whenever it shall be convenient to you. I beg the Favour therefore of you to fix the Day. My Instructions confine me to Paris as the Place appointed to me for the Exercise of my Functions, and therefore whatever Day you may fix upon for the Signature, I shall hope to receive the honour of your Company at the Hotel d’ York.
          
          I am, Gentlemen / with the greatest Respect / and Consideration / Your most obedt. Servt.
          (signed) D. Hartley.
        